Case 1:19-cv-00622-CCC Document 1-5 Filed 04/10/19 Page 1 of 4




                                                        Exhibit D, Page 1
Case 1:19-cv-00622-CCC Document 1-5 Filed 04/10/19 Page 2 of 4




                                                        Exhibit D, Page 2
Case 1:19-cv-00622-CCC Document 1-5 Filed 04/10/19 Page 3 of 4




                                                        Exhibit D, Page 3
Case 1:19-cv-00622-CCC Document 1-5 Filed 04/10/19 Page 4 of 4




                                                        Exhibit D, Page 4
